DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received June 27, 2022.  Claims 1, and 3-14 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Evers, US 2003/0027737.
Evers teaches a hard surface cleaner comprising 2.5% ethoxylated alcohol surfactant, 1.5% anionic surfactant, 1% amine oxide, buffers, 4% propylene glycol monobutyl ether (a preferred glycol ether solvent of the invention….see page 13, line 10 of the present specification), and the balance water wherein the composition has a pH of 3 (¶232, example C).  Preferred anionic surfactants of the invention are alkyl ether sulfates (3EO) (¶61), present in preferred amounts as high as 3% (¶71).  It would have been obvious for one of ordinary skill in the art to use 3% AE3S in example C as AE3S is taught as a preferred anionic surfactant of the invention.
With respect to claim 3, solvents such as propylene glycol monobutyl ether may be present in amounts as high as 30% (¶172).
With respect to claim 12, these compositions may be dispensed from manually operated foam trigger-type dispensers (¶227-231), and spray dispensers for dispensing cleaners are no great mystery to persons of skill in the art, or consumers for that matter, and the selection of the sprayer to achieve desired properties such as spray area and foam density are obvious design choices for the skilled formulator.
Applicants have traversed this rejection on the grounds the reference teaches many possible anionic surfactants, and so it would not be obvious to use an AE3S in example C in place of the existing surfactant.  First, it is not required to “replace” the existing surfactant.  Alkyl sulfates and alkyl ether sulfates are the most common anionic surfactants known, and the reference teaches alkyl ether sulfates as suitable surfactants of the invention.  Though the anionic surfactant disclosure is extensive, it boils down to the typical anionic surfactants found in detergents, that is alkyl sulfates, alkyl ether sulfates, and alkyl and aryl sulfonates.  These are ubiquitous in detergent compositions, and so it is obvious to include an extremely common anionic surfactant in a hard surface cleaner as taught by the reference.  
Applicants further traverse on the grounds the addition of an anionic surfactant will somehow change the pH.  This is not persuasive because these surfactants are in neutralized or salt form and so should have very little, if any, bearing on the pH.
Applicants further traverse on the grounds the present claims are drawn to fabric cleaning, not hard surface cleaning.  This is true, however a composition is claimed.  If a patent were to be granted, applicants could use it for any purpose, not just as a fabric cleaner. 


Claims 1, and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Scialla et al, US 2003/0224960.
Scialla et al teach a process of cleaning fabrics by pretreating the fabric with a composition dispensed from a spray-type dispenser, followed by washing the fabric (claim 1).  The composition comprises 9.5% ethoxylated alcohol surfactant, 6% anionic surfactant, 3% amine oxide, 4% hydrogen peroxide, 3% benzyl alcohol, and the balance water wherein the composition has a pH of 4 adjusted with acid (buffer) (¶77, example 6).  Preferred anionic surfactants of the invention are alkyl ether sulfates (3EO) (example 1), and these compositions may have a preferred pH as low as 3 (¶52).  It would have been obvious for one of ordinary skill in the art to use AE3S in example 6 and to prepare example 6 at a pH of 3 as AE3S is taught as a preferred anionic surfactant of the reference, and a pH of 3 is within the preferred pH range of the reference.
With respect to claim 12, spray-type dispensers for dispensing cleaners are no great mystery to persons of skill in the art, or consumers for that matter, and the selection of the sprayer to achieve desired properties such as spray area and foam density are obvious design choices for the skilled formulator.
Applicants have traversed this rejection again on the grounds the reference teaches many possible surfactants.  AE3S is a preferred surfactant of the invention as evidenced by example 1.  It is obvious to include a preferred anionic surfactant in example 6 as taught by the reference.  

Claims 1, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez et al, US 2012/0177746.
Ramirez et al teach hand wash solution comprising 4% ethoxylated sulfosuccinate (3EO), 0.6% betaine, 2% hydrogen peroxide, 7% glycerol and butanol surfactants, 0.69% amine oxide, citric acid (buffer), and the balance water wherein the composition has a pH of 3 (¶105, example 11a).  Ethoxylated alcohol nonionic surfactants may be present in these compositions in amounts as high as 3% (¶32), and these compositions may be dispensed from a foaming trigger sprayer (¶36).  It would have been obvious for one of ordinary skill in the art to use 3% ethoxylated alcohol in example 11a with confidence of forming an effective hand wash as these surfactants are taught as suitable by the reference. 
With respect to claim 12, persons of skill in the art, and consumers, understand that hand wash compositions may be dispensed from foam-trigger sprayers as taught by the reference, and the selection of the sprayer to achieve desired properties such as spray area and foam density are obvious design choices for the skilled formulator.
Applicants have traversed this rejection again on the grounds the reference teaches many possible surfactants, and again, ethoxylated alcohol surfactants are without question the most common nonionic surfactants and are ubiquitous in detergent compositions, and so obvious to include in example 11a.
Applicants further traverse on the grounds the present claims are drawn to fabric cleaning, not personal cleaning.  This is true, however a composition is claimed.  If a patent were to be granted, applicants could use it for any purpose, not just as a fabric cleaner. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761